DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 04/18/2022 have been entered and carefully considered with respect to claims 1 – 18, of which claims 2, 5, 7, 10, 12 and 15 have been canceled.
Claims 1, 3, 6, 8, 11 and 13 have been amended. In addition, claims 16-18 have been added. No new matter has been added. Now, claims 1, 3 - 4 , 6, 8 - 9, 11, 13 - 14 and 16 - 18 are currently pending, of which claims 1, 6 and 11 are independent.. No new matter was added.

Response to Arguments

Claim Rejections - 35 USC § 101
Claim 11 was rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Accordingly, Applicants submit the claim amendment so as to amend "computer readable reading medium" of the claim 11 to "non-statutory computer-readable recording medium". Reconsideration of the claims is respectfully requested. Examiner therefore withdraws the rejection in view of the amendment.

Rejection of Claims under 35 USC § 103
4.	Applicants’ arguments with respect to claims 1, 3 - 4 , 6, 8 - 9, 11, 13 - 14 and 16 -18 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 6 - 9:
	Applicants have submitted that full combinations of features in independent claim 1 are nowhere disclosed or suggested by the cited references. Neither Heo nor Kim, or their combination discloses or suggests that i ) the first candidate group is configured with only one of a DC mode or a Planar mode as a default mode, and ii ) the second candidate group does not include the default mode included in the first candidate group, but is configured by using an intra prediction mode of a neighboring block. 
  	Dependent claims 3 - 4, 8 - 9, 13 - 14, and 16 - 18 are in allowable condition, at least, based on their dependencies from allowable independent claims 1, 6, and 11, respectively, and for the additional features they recite. 
  	Applicants therefore respectfully request withdrawal of the 35 USC 103 rejections. 
Submit that the application is in condition for allowance. 
  Response to Applicant’s arguments
   	Applicants’ assessment that full combinations of features in independent claim 1 are nowhere disclosed or suggested by the cited references, is rejected by Examiner. Heo and Kim, or their combination can be interpreted as disclosing or suggesting that i ) the first candidate group is configured with only one of a DC mode or a Planar mode as a default mode, and ii ) the second candidate group does not include the default mode included in the first candidate group, but is configured by using an intra prediction mode of a neighboring block.
Indeed, Heo appears not to be specific about: performing intra prediction for the current block based on the derived intra prediction mode and a predetermined reference region, wherein the candidate group is determined as the the 
wherein the first candidate group is configured with only one default mode, and 
wherein the second candidate group is configured by using an intra prediction mode of a neighboring block adjacent to the current block, wherein the default mode is representative of one of a DC mode or a Planar mode, and wherein the default mode belonging to the first candidate group is not included in the second candidate group.
Nonetheless, Kim teaches: performing intra prediction for the current block based on the derived intra prediction mode and a predetermined reference region, (See Kim, Abstract and Par. 0007; See also Par. 0034) wherein the second candidate group is configured by using an intra prediction mode of a neighboring block adjacent to the current block. (See Kim, Par. 0142) wherein the default mode is representative of one of a DC mode or a Planar mode, (See Kim, Pars. 0012, 0039, and 0140: the default mode may be composed of only a non-directional mode, and the non-directional mode may include at least one of a planar mode or a DC mode) and wherein the default mode belonging to the first candidate group is not included in the second candidate group. (See Kim, Par. 0035: MPM candidate group may be divided into a first group and a second group, the first group may include a default mode pre-defined in a decoding apparatus, and the second group may include an intra prediction mode of a neighboring block adjacent to the current block; See also disclosure in Claim 1 of Kim, indicating the condition of the second candidate group not including the default mode included in the first group; - (i.e., second candidate group does not include the default mode included in the first group))
	Therefore, it is also concluded that dependent claims 3 - 4, 8 - 9, 13 - 14, and 16 - 18 are not in allowable condition, based on their dependencies from independent claims 1, 6, and 11, respectively. 
  	Examiner therefore maintains the 35 USC 103 rejections on all pending claims, as follows:


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


9.	Claims 1, 3 - 4 , 6, 8 - 9, 11, 13 - 14 and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heo (US 20200404302 A1), in view of Kim (US 20210195239 A1).

	In regard to claim 1, Heo discloses: a video decoding method, (See Heo, Abstract: method for decoding a bitstream for a video signal) comprising: 
obtaining a flag from a bitstream, the flag indicating a predetermined candidate group used to derive an intra prediction mode of a current block among two candidate groups including a first candidate group and a second candidate group; (See Heo, Par. 0007: method comprising : obtaining a first flag information from the bitstream; flag information indicating whether an intra prediction mode of the current block; See also Fig. 7 and Pars. 0013 and 0099; Par. 0173; - The feature of a predetermined candidate group being among two candidate groups including a first candidate group and a second candidate group, is implied in the disclosure of the cited reference and does not represent a novel feature)
 	determining the candidate group for the intra prediction mode of the current block based on the flag; (See Heo, Abstract: candidate mode list (i.e., a candidate group) is formed on the basis of the intra prediction mode; See also Pars. 0007: determining a candidate mode indicated by the first index information in the candidate mode list as the intra prediction mode of the current block; See further Pars. 0013, 0092, and disclosure in Claim 1 of Heo; See further Par. 0174: MPM flag information indicates how intra prediction mode of a current block is derived)  
deriving the intra prediction mode of the current block based on the determined candidate group; (See again Heo, Par. 0099: MPM flag information may indicate whether an intra prediction mode of the current block is derived from a neighboring intra-predicted block of the current block (i.e., the intra prediction mode of the current bock belongs within MPM); Par. 0223: decoder may determine an intra prediction mode of the current block by obtaining the syntax information from the bitstream by the method described with reference to FIG. 16, FIG. 17 or FIG. 19 ; See also disclosure in Claim 6 of Heo: intra prediction mode of the current block is not derived from the neighboring block according to the second flag information; obtaining an intra prediction mode information from the bitstream and obtaining the intra prediction mode of the current block based on the intra prediction mode information)
Heo is not specific about: performing intra prediction for the current block based on the derived intra prediction mode and a predetermined reference region, wherein the candidate group is determined as the the 
wherein the first candidate group is configured with only one default mode, and 
wherein the second candidate group is configured by using an intra prediction mode of a neighboring block adjacent to the current block, wherein the default mode is representative of one of a DC mode or a Planar mode, and wherein the default mode belonging to the first candidate group is not included in the second candidate group

However, Kim teaches:
performing intra prediction for the current block based on the derived intra prediction mode and a predetermined reference region, (See Kim, Abstract and Par. 0007: performing the intra prediction on the current block based on the reference region and the intra prediction mode; See also Par. 0034)
wherein the candidate group is determined as the first candidate group or the second candidate group, (See Kim, Par. 0008: MPM candidate group may be divided into a first group and a second group; See also Pars. 0035 and 0142) 
wherein the first candidate group is configured with only one default mode, (See Kim, Par. 0008: MPM candidate group may be divided into a first group and a second group, the first group may include a default mode pre-defined in a decoding apparatus; See also Par. 0035) and 
wherein the second candidate group is configured by using an intra prediction mode of a neighboring block adjacent to the current block. (See Kim, Par. 0142: second group may include at least one of an intra prediction mode of a neighboring block; the neighboring block may mean a block adjacent to the left and/or the top of the current block) wherein the default mode is representative of one of a DC mode or a Planar mode, (See Kim, Pars. 0012, 0039, and 0140: the default mode may be composed of only a non-directional mode, and the non-directional mode may include at least one of a planar mode or a DC mode) and wherein the default mode belonging to the first candidate group is not included in the second candidate group. (See Kim, Par. 0035: MPM candidate group may be divided into a first group and a second group, the first group may include a default mode pre-defined in a decoding apparatus, and the second group may include an intra prediction mode of a neighboring block adjacent to the current block; See also disclosure in Claim 1 of Kim, indicating the condition of the second candidate group not including the default mode included in the first group; - (i.e., second candidate group does not include the default mode included in the first group))
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Heo and Kim, before him/her, to combine those references in order to implement a video decoding method to perform intra prediction for a current block based on a derived intra prediction mode and a predetermined reference region, using a flag obtained from a bitstream, the flag indicating a predetermined candidate group used to derive an intra prediction mode of a current block.

	In regard to claim 2, 5, 7, 10, 12 and 15, the claims are cancelled and no longer under consideration.

	In regard to claim 3, the combination of Heo and Kim discloses: the method of claim 1, wherein at least one candidate mode belonging to the second candidate group is derived by adding or subtracting a value of n to or from the intra prediction mode of the neighboring block, (See Kim, Pars. 0013, 0040, and disclosure in Claim 4 of Kim: second group further may include a mode derived by adding or subtracting an N value to the intra prediction mode of the neighboring block, and the N value may be 1, 2, or 3) and wherein the value of N is a natural number greater than or equal to 2. (See again Kim, Pars. 0013 and 0040: N value can be 3, i.e., greater than 2)
	In regard to claim 4, the combination of Heo and Kim discloses: the method of claim 3, wherein a number of candidate modes belonging to the second candidate group is 5. (See Kim, Par. 0126: prediction mode candidate group may be adaptively determined according to the encoding/decoding setting; Par. 0142: second group may include at least one of an intra prediction mode of a neighboring block (modeA), modeA-n, modeA+n, or a default mode. The n value may be an integer of 1, 2, 3, 4 or more, which would include a number of candidate modes belonging to the second candidate group equivalent to 5)
	In regard to claim 6, the combination of Heo and Kim discloses: a video encoding method, comprising: determining an intra prediction mode of a current block; (See Heo, Par. 0004: method of encoding/decoding an image, providing various coding structures applicable to linear interpolation intra prediction encoding upon performing intra encoding; See also Kim, Abstract: method and a device for encoding/decoding an image by determining a reference region for intra prediction of a current block, deriving an intra prediction mode of the current block on the basis of a predetermined MPM candidate group, and performing intra prediction on the current block on the basis of the reference region and the intra prediction mode)  (See Kim, Par. 0138: flag may be encoded and signaled by an encoding apparatus; flag indicating whether an intra prediction mode of the current block is derived from the MPM candidate group may be used) and performing intra prediction for the current block based on the intra prediction mode of the current block and a predetermined reference region, wherein the intra prediction mode of the current block belongs to a candidate group among two candidate groups including a first candidate group and a second candidate group, wherein a flag indicating the candidate group to which the intra prediction mode of the current block belongs among the two candidate groups, (See rationale applied to rejection of Claim 1 as analyzed above on the basis of Kim, Abstract, Par. 0007 and Par. 0034: performing the intra prediction on the current block based on the reference region and the intra prediction mode) wherein the candidate group includes at least one of a first candidate group or a second candidate group, (See rationale applied to rejection of Claim 1 as analyzed above on the basis of Kim, for the corresponding limitation) wherein the first candidate group is configured with only one default mode, wherein the default mode is representative of one of a DC mode or a Planar mode, (See rationale applied to rejection of Claim 1 as analyzed above on the basis of Kim, for the corresponding limitation) and wherein the second candidate group is configured by using an intra prediction mode of a neighboring block adjacent to the current block, wherein the default mode belonging to the first candidate group is not included in the second candidate group. (See rationale applied to rejection of Claim 1 as analyzed above on the basis of Kim, for the corresponding limitation)	In regard to claim 8, the combination of Heo and Kim discloses: the method of claim 6, wherein at least one candidate mode belonging to the second candidate group is derived by adding or subtracting a value of N to or from the intra prediction mode of the neighboring block, and wherein the value of N is a natural number greater than or equal to 2. (See rationale applied to rejection of Claim 3, since the limitations of the instant method correspond to those of Claim 3)	In regard to claim 9, the combination of Heo and Kim discloses: the method of claim 8, wherein a number of candidate modes belonging to the second candidate group is 5. (See rationale applied to rejection of Claim 4, since the limitations of the instant method correspond to those of Claim 4)
	In regard to claim 10, the combination of Heo and Kim discloses: the method of claim 9, wherein the second candidate group does not include the default mode included in the first group. (See rationale applied to rejection of Claim 5, since the limitations of the instant method correspond to those of Claim 5)	In regard to claim 11, the combination of Heo and Kim discloses: a non-transitory computer- readable recording medium for storing data related to a video signal, (See Kim, Par. 0285: disclosure includes software or machine-executable instructions (e.g., operating systems, applications, firmware, programs, etc.) that cause an operation according to the method of various embodiments to be executed on a device or computer, and or a non-transitory computer-readable medium (non-transitory computer-readable medium) which stores such software or instructions etc., and is executable on a device or a computer) comprising: a data stream including a flag indicating a candidate group used to derive an intra prediction mode of a current block among two candidate groups including a first candidate group and a second candidate group, (See again Kim, Pars. 0014 and 0015: bitstream data such as intra prediction mode of the current block derived based on data of a predetermined candidate second group and an MPM index; Par. 0285 as cited above) wherein, based on the flag, the candidate group for the intra prediction mode of the current block is determined wherein, based on the determined candidate group, the intra prediction mode of the current block is derived, wherein, based on the derived intra prediction mode and a predetermined reference region, intra prediction for the current block is performed, wherein the candidate group is determined as the first candidate group or the second candidate group, (See rationale applied to rejection of Claim 1, for the corresponding limitation in Claim 1) wherein the first candidate group is configured with only one default mode, (See rationale applied to rejection of Claim 1, for the corresponding limitation in Claim 1) and wherein the second candidate group is configured by using an intra prediction mode of a neighboring block adjacent to the current block. (See rationale applied to rejection of Claim 1, for the corresponding limitation in Claim 1)	In regard to claim 13, the combination of Heo and Kim discloses: the method of claim 11, wherein at least one candidate mode belonging to the second candidate group is derived by adding or subtracting a value of N to or from the intra prediction mode of the neighboring block, and wherein the value of N is a natural number greater than or equal to 2. (See rationale applied to rejection of Claim 3, since the limitations of the instant method of Claim 13 correspond to those of Claim 3)	In regard to claim 14, the combination of Heo and Kim discloses: the method of claim 13, wherein a number of candidate modes belonging to the second candidate group is 5. (See rationale applied to rejection of Claim 4, since the limitations of the instant method of Claim 14 correspond to those of Claim 4)

	In regard to claim 16, the combination of Heo and Kim discloses: the method of claim 1, wherein the second candidate group (are) is divided into a first mode set and a second mode set, (See rationale applied to rejection of claims 1 and 4, as applied, mutatis mutandis, to rejection of claim 16, on the basis of Kim, Par. 0126 and Par. 0142) and wherein a number of bits allocated to remaining mode information for the second candidate group is different depending on whether the intra prediction mode of the current block is derived from the first mode set or the second mode set. (See again Kim, Pars. 0126 and 0142 as cited above along with Heo, Par. 0155: number of encoded bits may depend mode information;   Pars. 0158, 0169, and 0177)   
    
	In regard to claim 17, the combination of Heo and Kim discloses: the method of claim 16, wherein when the intra prediction mode of the current block is derived from the first mode set, the remaining mode information having a length of 5 bits is signaled, (Rationale applied to rejection of claim 16, also applies, mutatis mutandis, to rejection of claim17, in regard to the derivation of the intra prediction mode and the signaling of the remaining mode information) and wherein when the intra prediction mode of the current block is derived from the second mode set, the remaining mode information having a length of 6 bits is signaled. (See rationale above as applied respectively to the intra prediction mode of the current block and a second mode set)
  
	In regard to claim 18, the combination of Heo and Kim discloses: the method of claim 17, wherein an index of an intra prediction mode included in the first mode set has a value from 0 to 2, (See Heo, Par. 0160: index information related to intra prediction mode of current block; See also Pars. 0162 and 0174) and wherein an index of an intra prediction mode included in the second mode set has a value other than the values from 0 to 2. (See again Heo, Par. 0160: index information related to intra prediction mode of current block; See also Pars. 0095 and 0201; See also Kim, Par. 0169: example of an index assigned to each prediction mode; Par. 0274: prediction method selection information may have a value of 0, 1, or 2)


References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Seregin et al. (US 20130272401 A1) teaches METHOD AND DEVICE FOR ENCODING INTRA PREDICTION MODE FOR IMAGE PREDICTION UNIT, AND METHOD AND DEVICE FOR DECODING INTRA PREDICTION MODE FOR IMAGE PREDICTION UNIT.
Choi et al. (US 20200344485 A1) teaches Method for decoding a bitstream for a video signal, involves determining a candidate mode list based on intra prediction modes of neighboring blocks adjacent to a current block, and flag information is obtained from the bitstream.
Park et al. (US 20130022127 A1) teaches METHOD AND APPARATUS FOR PROCESSING VIDEO SIGNAL.
Yoo et al. (US 10531084 B2) teaches Intra prediction mode based image processing method, and apparatus therefor.


Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487